Exhibit 99.1 Exterran Holdings and Exterran Partners Report Second Quarter 2010 Results HOUSTON, August 5, 2010 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the second quarter 2010. Exterran Holdings, Inc. Financial Results Exterran Holdings reported net income attributable to Exterran stockholders for the second quarter 2010 of $17.5 million, or $0.28 per diluted share, compared to net income attributable to Exterran stockholders for the first quarter 2010 of $16.7 million, or $0.27 per diluted share, and a net loss attributable to Exterran stockholders for the second quarter 2009 of $530.8 million, or $8.66 per diluted share. Net loss from continuing operations attributable to Exterran stockholders for the second quarter 2010 was $20.6 million, or $0.33 per diluted share, excluding after-tax impairment charges of $0.8 million.Net income attributable to Exterran stockholders from discontinued operations during the quarter was $39.0 million, primarily related to the sale of equipment for which the accounting basis had been written down due to the expropriation of our business in Venezuela during 2009.Net loss from continuing operations for the first quarter 2010 attributable to Exterran stockholders, excluding charges, was $1.5 million, or $0.02 per diluted share, and net income from continuing operations for the second quarter 2009 attributable to Exterran stockholders, excluding charges, was $24.4 million, or $0.39 per diluted share. Revenue was $643.8 million for the second quarter 2010, compared to $576.3 million for the first quarter 2010 and $678.0 million for the second quarter 2009.EBITDA, as adjusted (as defined below), was $117.8 million for the second quarter 2010, compared to $123.9 million for the first quarter 2010 and $151.4 million for the second quarter 2009. Ernie L. Danner, Exterran Holdings’ President and Chief Executive Officer, said, “We are encouraged by positive trends in our North America contract operations business and believe our operating horsepower levels will increase in the second half of the year.In our international contract operations business during the second quarter, key events included the startup of two projects in Brazil and the early termination of another project that accelerated approximately $19 million of revenue and approximately $6 million in pretax income.In our fabrication segment, however, we are unsatisfied with our operating results which were negatively impacted by project delays and execution issues on two projects. We continue to focus on improving customer service and maintaining strong capital discipline.We believe that we are making the appropriate investments in our service infrastructure in order to continue to enhance our customer service levels and support worldwide growth initiatives.We generated significant cash flow and reduced our outstanding debt balance by $63 million in the second quarter.We expect net capital expenditures in 2010 of $225 million to $250 million, as compared to previous guidance of $250 million to $300 million, and the generation of positive operating cash flow after capital expenditures will continue to be a key priority.” 5 Exterran Partners, L.P. Financial Results Exterran Partners reported revenue of $53.8 million for the second quarter 2010, compared to $52.7 million for the first quarter 2010 and $45.1 million for the second quarter 2009.Net loss was $1.3 million, or $0.07 per diluted limited partner unit, compared to net income of $1.4 million, or $0.05 per diluted limited partner unit, for the first quarter 2010, and net income of $2.7 million, or $0.13 per diluted limited partner unit, for the second quarter 2009. Exterran Partners’ EBITDA, as further adjusted (as defined below), totaled $22.9 million for the second quarter 2010, compared to $22.4 million for the first quarter 2010 and $21.1 million for the second quarter 2009.Distributable cash flow (as defined below) totaled $12.8 million for the second quarter 2010, compared to $14.4 million for the first quarter 2010 and $12.7 million for the second quarter 2009. “Exterran Partners is beginning to benefit from the positive trends in the North American contract compression market as evidenced during the second quarter by an increase of 32,000 operating horsepower from March 31, 2010 levels,” commented Mr. Danner, Chairman, President and Chief Executive Officer of Exterran Partners’ managing general partner.“In July 2010, Exterran Partners agreed to acquire contracts and compressor units currently totaling approximately 254,000 horsepower from Exterran Holdings for consideration valued at approximately $214 million.This consideration will consist entirely of Exterran Partners’ equity, comprised of approximately 8.21 million common units and approximately 167,000 general partner units.The acquisition, anticipated to close in mid-August, is expected to strengthen Exterran Partners’ financial position by increasing distributable cash flow and improving its credit profile.” On July 30, 2010, Exterran Partners announced a cash distribution of $0.4625 per limited partner unit for the second quarter 2010, the same level as in the first quarter 2010 and the second quarter 2009.This distribution will be paid on August 13, 2010 to unitholders of record as of the close of business on August 10, 2010. Conference Call Details Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) announce the following schedule and teleconference information for their second quarter 2010 earnings release: · Teleconference: Thursday, August 5, 2010 at 11:00 a.m. Eastern Time, 10:00 a.m. Central Time.To access the call, United States and Canadian participants should dial 888-895-5271. International participants should dial 847-619-6547 at least 10 minutes before the scheduled start time. Please reference Exterran conference call number 27590910. · Live Webcast: The webcast will be available in listen-only mode via the companies’ website: www.exterran.com. · Webcast Replay: For those unable to participate, a replay will be available from 2:00 p.m. Eastern Time on Thursday, August 5, 2010, until 2:00 p.m. Eastern Time on Thursday, August 12, 2010. To listen to the replay, please dial 888-843-8996 in the United States and Canada, or 630-652-3044 internationally, and enter access code 27590910. 6 With respect to Exterran Holdings, EBITDA, as adjusted, a non-GAAP measure, is defined as income (loss) from continuing operations plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, merger and integration expenses, restructuring charges, excluding non-recurring items, and extraordinary gains or losses. With respect to Exterran Partners, EBITDA, as further adjusted, a non-GAAP measure, is defined as net income (loss) plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, non-cash selling, general and administrative (“SG&A”) costs and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the omnibus agreement to which Exterran Holdings and Exterran Partners are parties (the “Omnibus Agreement”), which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, and excluding non-recurring items. With respect to Exterran Partners, distributable cash flow, a non-GAAP measure, is defined as net income (loss) plus depreciation and amortization expense, impairment charges, non-cash SG&A costs, interest expense and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, less cash interest expense and maintenance capital expenditures, and excluding gains/losses on asset sales and non-recurring items. With respect to Exterran Holdings, Gross Margin, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense). With respect to Exterran Partners, Gross Margin, as adjusted, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense) plus any amounts by which cost of sales are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. About Exterran Holdings and Exterran Partners Exterran Holdings, Inc. is a global market leader in full service natural gas compression and a premier provider of operations, maintenance, service and equipment for oil and gas production, processing and transportation applications.Exterran Holdings serves customers across the energy spectrum—from producers to transporters to processors to storage owners.Headquartered in Houston, Texas, Exterran has over 10,000 employees and operates in more than 30 countries. Exterran Partners, L.P. provides natural gas contract operations services to customers throughout the United States.Exterran Holdings indirectly owns a majority interest in Exterran Partners. For more information, visit www.exterran.com. 7 Forward-Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside the control of Exterran Holdings and Exterran Partners (the “Companies”), which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to: the Companies’ operational and financial strategies and ability to successfully effect those strategies; the Companies’ expected future capital expenditures; the Companies’ expectations regarding future economic and market conditions; the Companies’ financial and operational outlook and ability to fulfill that outlook; the ability of the Companies to complete their proposed transaction and the expected timing of the closing of the transaction; and the expected benefits of the transaction to Exterran Holdings and Exterran Partners. While the Companies believe that the assumptions concerning future events are reasonable, they caution that there are inherent difficulties in predicting certain important factors that could impact the future performance or results of their business.Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are: local, regional, national and international economic conditions and the impact they may have on the Companies and their customers; changes in tax laws that impact master limited partnerships; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for oil and natural gas and the impact on the price of oil and natural gas; Exterran Holdings’ ability to timely and cost-effectively obtain components necessary to conduct the Companies’ business; changes in political or economic conditions in key operating markets, including international markets; changes in safety and environmental regulations pertaining to the production and transportation of oil and natural gas; and, as to each of the Companies, the performance of the other entity; and the failure to satisfy the conditions to the closing of the pending transaction between the Companies. These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in Exterran Holdings’ Annual Report on Form 10-K for the year ended December 31, 2009, Exterran Partners’ Annual Report on Form 10-K for the year ended December 31, 2009, and those set forth from time to time in the Companies’ filings with the Securities and Exchange Commission, which are currently available at www.exterran.com.Except as required by law, the Companies expressly disclaim any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events or otherwise. Exterran Contact Information: Investors: David Oatman (281) 836-7035 Media: Susan Nelson (281) 836-7297 SOURCE: Exterran Holdings, Inc. and Exterran Partners, L.P. 8 EXTERRAN HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended June 30, March 31, June 30, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Costs and expenses: Cost of sales (excluding depreciation and amortization expense): North America contract operations International contract operations Aftermarket services Fabrication Selling, general and administrative Depreciation and amortization Long-lived asset impairment Restructuring charges - - Goodwill impairment - - Interest expense Equity in loss of non-consolidated affiliates - Other (income) expense, net ) ) ) Income (loss) before income taxes ) ) Provision for (benefit from) income taxes ) ) Income (loss) from continuing operations ) ) Income (loss) from discontinued operations, net of tax ) Net income (loss) ) Less: net (income) loss attributable to the noncontrolling interest ) ) Net income (loss) attributable to Exterran stockholders $ $ $ ) Basic income (loss) per common share: Income (loss) from continuing operations attributable to Exterran stockholders $ ) $ $ ) Income (loss) from discontinued operations attributable to Exterran stockholders ) Net income (loss) attributable to Exterran stockholders $ $ $ ) Diluted income (loss) per common share: Income (loss) from continuing operations attributable to Exterran stockholders $ ) $ $ ) Income (loss) from discontinued operations attributable to Exterran stockholders ) Net income (loss) attributable to Exterran stockholders $ $ $ ) Weighted average common and equivalent shares outstanding: Basic Diluted Income (loss) attributable to Exterran stockholders: Income (loss) from continuing operations $ ) $ $ ) Income (loss) from discontinued operations, net of tax ) Net income (loss) attributable to Exterran stockholders $ $ $ ) 9 EXTERRAN HOLDINGS, INC. UNAUDITED SUPPLEMENTAL INFORMATION (In thousands, except percentages) Three Months Ended June 30, March 31, June 30, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Total $ $ $ Gross Margin (1): North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Total $ $ $ Selling, General and Administrative $ $ $ % of Revenues 15
